369 U.S. 424 (1962)
MANAGED FUNDS, INC.,
v.
BROUK ET AL.
No. 87.
Supreme Court of United States.
Decided April 16, 1962.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
R. Walston Chubb for petitioner.
Forrest M. Hemker for Brouk et al. and William Stix for Baker et al., respondents.
Solicitor General Cox, Daniel M. Friedman, Allan F. Conwill and Walter P. North for the Securities and Exchange Commission, as amicus curiae, urging reversal.
PER CURIAM.
Upon the suggestion of mootness and the joint motion of counsel to vacate and remand, the judgment of the Court of Appeals is vacated and the case remanded to the District Court with directions to dismiss the cause of action as to the respondents.
MR. JUSTICE FRANKFURTER and MR. JUSTICE WHITE took no part in the consideration or decision of this case.